ORDEN
Conforme al mandato de este Tribunal en Noriega v. Gobernador, 130 D.P.R. 919 (1992), el Tribunal de Primera Instancia, mediante Resolución de 30 de junio de 1993 en el Caso Civil Núm. PE-87-981 y 87-1243, dispuso que los expedientes y documentos preparados por la División de Inteligencia de la Policía de Puerto Rico y por el Negociado de Investigaciones Especiales del Departamento de Justi-cia, exclusivamente por creencias o ideologías políticas, y que no fueron reclamados por sus dueños mediante los pro-cesos a esos fines establecidos, fueran depositados en el Archivo Central de la Rama Judicial.
En su resolución, el Tribunal de Primera Instancia en-tendió que, toda vez que el Tribunal Supremo no había definido cuáles documentos eran de “interés general y de valor histórico” para divulgar la información contenida en éstos, procedió a ordenar la entrega y custodia de la docu-mentación a la Directora Administrativa de los Tribunales por diez años a partir del 1 de julio de 1993. La resolución dispone, además, que expirado el término “se realizará la evaluación de esa documentación para determinar su valor histórico”. Dicho término expiró el 1 de julio de 2003. Este Tribunal, según expresa el Tribunal de Primera Instancia en su resolución, al emitir su mandato en Noriega v. Gobernador, supra, no definió el alcance y la aplicación de lo que significa “expediente de interés general y de valor histórico”.
Mediante la presente orden, adoptamos el criterio enun-ciado por el Tribunal de Primera Instancia, según se ex-presó en la pág. 5 de su resolución.
La piedra angular sobre la cual ha estado asentada en todo momento la sentencia dictada en este caso ha sido la de man-tener en estricta confidencialidad la información que obra en *346los expedientes cubiertos por la Sentencia!,] la que estaría ac-cesible solamente al dueño de los documentos o a sus herederos.
Al igual que entendió el Tribunal de Primera Instancia, consideramos que parte de los documentos o carpetas de personas, líderes u organizaciones políticas que fueron re-clamadas y entregadas son las que pueden denominarse de "valor histórico o de interés general”. Se deben tomar las medidas para evitar que se levante el manto de confiden-cialidad que guardó celosamente el Tribunal de Primera Instancia y se revelen pormenores de la vida íntima de las personas que puedan lesionar la honra y dignidad de éstas, y que no estén relacionadas con su ideología o con la prác-tica inconstitucional de mantener estas carpetas.
En virtud de todo lo anterior y a los dispuesto en el Art. V, Sec. 7, de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ordeno a la Directora Admi-nistrativa de los Tribunales que disponga de los documen-tos que están bajo su custodia conforme a la resolución del Tribunal de Primera Instancia en el caso a que se refiere la presente orden y que forman parte del expediente judicial de dicho caso. La Directora Administrativa de los Tribuna-les establecerá los procedimientos que estime apropiados para dar cumplimiento a la presente orden. Esta orden ad-ministrativa tendrá vigencia inmediata.

Publíquese.

Lo decretó y firma,
(Fdo.) José A. Andréu García Juez Presidente
Certifico:
(Fdo.) Mercedes M. Bauermeister Directora Administrativa de los Tribunales